department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list set ep ra tz kk kkk kk kkk legend taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e decedent l aek kkk keke wae kkk kkk representative q kkk ira x age a custodian m trust t trust f trust s date date ake kkk kkk kkk ak kkk kkk kkk kkk kk page of date county s state j ee lala e dear lala wee this is in response to a request submitted on behalf of taxpayer a by its authorized representative dated date as supplemented by additional correspondence submitted on date date date date and date for rulings under sec_401 and sec_408 of the internal_revenue_code the code the request for rulings is based on the following facts and representations decedent l died testate on date at age a having reached her required_beginning_date as that term is defined in sec_401 of the code decedent l was survived by four children taxpayer b taxpayer c taxpayer d and taxpayer e as of her date of death decedent l was the owner of an individual_retirement_arrangement ira x which is represented to have met the requirements of sec_408 of the internal_revenue_code maintained by custodian m additionally it has been represented that taxpayer a estate of decedent l was the sole named beneficiary of ira x pursuant to ira x’s beneficiary designation form decedent l’s last will and testament executed on date was duly admitted to probate in county s of state j pursuant to article ill of decedent l’s last will and testament all of taxpayer a’s decedent l’s estate interest was bequeathed to trust t article of trust t divides trust t into two separate trusts upon decedent l's death trust f a credit trust and trust s a survivor's trust trust f was intended for the payment of tax obligations relating to the death of decedent l and the remainder of taxpayer a’s decedent l’s estate interest was bequeathed to trust s taxpayer's b c d and e are the sole beneficiaries of trust f trust s and trust t on date taxpayers b c d and e executed an agreement in the superior court of county s in state j waiving the funding of trust t pursuant to this agreement taxpayer a’s decedent l's estate interest passed to trust s it has been represented that the both trust s and the disclaimer of the trust t are valid under the laws of state j therefore trust s was the sole beneficiary of the estate eke page of article of trust t provides that upon the death of decedent l the trustee is directed to distribute the trust estate equally among taxpayers b c d and e the sole beneficiaries taxpayers b c d and e propose to transfer by means of a trustee to trustee transfer their respective one-quarter interests in taxpayer a’s ira x into separate iras each titled decedent l deceased ira f b o taxpayer b or c d or e respectively as appropriate as beneficiary of decedent l’s estate taxpayers b c d and e then propose to receive code sec_401 minimum distributions from their beneficiary iras beginning in calendar_year over decedent l’s remaining life expectancy based on the above facts and representations you through your authorized representative request the following rulings that as the beneficiaries of taxpayer a’s interest in ira x taxpayers b’s c’s d’s and e's respective one-quarter interests of ira x can be segregated and held in separate iras for purposes of determining taxpayers b’s c’s d’s and e’s code sec_401 minimum required distributions that the ira created by means of a trustee to trustee transfer which will be titled decedent l deceased f b o taxpayer b or c d or e respectively as appropriate as beneficiary of decedent l's estate constitutes an inherited ira under sec_408 of the code that taxpayers b c d and e may each receive minimum distributions required under sec_401 of the code from the specific beneficiary ira set up in the name of decedent l for the respective taxpayer's benefit over decedent l’s remaining life expectancy using the age of decedent l as of decedent l's birthday in the calendar_year of decedent l's death reduced by one for each calendar_year pursuant to sec_1_401_a_9_-5 of the income_tax regulations question and answer a and that the transfer of each of taxpayers b’s c’s d’s and e’s respective one-quarter interests in taxpayer a’s interest in ira x to each above described beneficiary ira will not constitute a taxable_distribution within the meaning of sec_408 of the code to taxpayers b c dore and does not constitute a rollover as that term is used in sec_408 of the code the issues raised in this ruling_request are whether beneficiaries decedent l’s children taxpayers b c d and e of an ira holder may after the death of the ira holder transfer their respective one-quarter interests in the deceased's ira to an ira set up to solely benefit each beneficiary-child and whether each kk page of beneficiary-child may receive distributions from his or her respective beneficiary ira over the deceased's remaining life expectancy without regard to the distribution decisions made by the other ira beneficiaries with respect to your first letter_ruling request four distinct beneficiary iras will be set up to benefit taxpayers b c d and e although neither the code nor the income_tax regulations promulgated on date with respect to sec_401 and sec_408 of the code see also 2002_19_irb_852 date regulations preclude the posthumous division of ira x into more than one ira the regulations do preclude separate_account treatment for sec_401 of the code purposes where amounts pass through an estate accordingly each of the four distinct beneficiary iras each to be created by means of a trustee-to-trustee transfer of a portion of ira x to a beneficiary ira established in decedent l’s name for the benefit of taxpayers b c d and e respectively may be maintained separately each beneficiary ira will be titled in the following format decedent l deceased f b o taxpayer b or c d or e respectively as appropriate as beneficiary of decedent l's estate with respect to your second letter_ruling request sec_408 of the code provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee in addition sec_408 of the code provides that an ira will be considered an inherited ira if the ira is maintained by a person who acquired the ira by reason of the death of another individual and was not the surviving_spouse of such individual pursuant to the facts represented herein taxpayers b c d and e neither of whom were decedent l’s spouse will acquire the beneficiary iras by virtue of the decedent l’s death accordingly to the extent the beneficiary iras are considered iras they will constitute inherited iras within the meaning of such term under sec_408 of the code with respect to your third letter_ruling request sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 of the code shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 of the code provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that the entire_interest of each employee ira holder will be distributed to such employee ira holder not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee ira holder or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such kke page of employee ira holder or the life expectancy of such employee ira holder and a designated_beneficiary sec_401 of the code provides in general that if an employee ira holder dies after distribution of his interest has begun in accordance with sec_401ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used as of the date of his death sec_401 of the code provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age and sec_1_408-8 of the regulations question and answer a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code and that in order to satisfy sec_401 of the code for purposes of determining required minimum distributions for calendar years beginning on or after date the rules of sec_1_401_a_9_-1 through a -9 of the regulations must be applied except as otherwise provided sec_1_401_a_9_-4 of the regulations question and answer states that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person that is not an individual such as the employee’s ira holder’s estate may not be a designated_beneficiary sec_1_401_a_9_-4 of the regulations question and answer a provides that in order to be a designated_beneficiary that beneficiary must be a beneficiary as of the date of the employee’s ira holder's death the designated_beneficiary will generally be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the regulations question and answer a provides that a_trust is not a designated_beneficiary even if the trust is named as a beneficiary however sec_1_401_a_9_-4 of the regulations question and answer a provides that if the requirements of question and answer b are met and the required_documentation as described in question and answer b is provided to the plan_administrator ira custodian by the trustee of such trust the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee ira holder under the plan ira for purposes of determination the distribution period under sec_401 of the code in analyzing decedent l’s estate as well as the provisions of trust t f and s it is clear that taxpayers b c d and e are the beneficiaries of the interest of ira x however because decedent l’s estate rather than trust t was listed as the page of beneficiary of ira x by ira x’s beneficiary designation form taxpayers b c d and e cannot be designated beneficiaries with respect to ira x for purposes of sec_401 of the code and the regulations accordingly decedent l died without having a designated_beneficiary within in the meaning of sec_401 of the code and the regulations with respect to ira x sec_1_401_a_9_-5 of the regulations question and answer a provides in summary that if an employee ira holder dies on or after his required_beginning_date without having designated a beneficiary then post-death distributions must be made over the remaining life expectancy of the employee ira holder determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the regulations question and answer c provides in general that with respect to an employee ira holder who does not have a designated_beneficiary the applicable distribution period measured by the employee's ira holder's remaining life expectancy is the life expectancy of the employee ira holder using the age of the employee ira holder as of the employee's ira holder's birthday in the calendar_year of the employee's ira holder’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of the employee's ira holder’s death further with respect to your third letter_ruling request sec_1_401_a_9_-8 question and answer a of the regulations contains the separate_account rules as applied to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of other accounts in general if separate_accounts are established for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan ira is not aggregated with the other separate_accounts under the plan ira in order to determine whether the distributions from such separate_account satisfy the requirements of sec_401 of the code rather the rules in sec_401 of the code apply separately to each separate_account under the pian ira sec_1_401_a_9_-8 question and answer of the regulations provides that a separate_account is a separate portion of an employee’s ira holder's benefit reflecting the separate interest of the employee’s ira holder's beneficiaries under the plan ira as of the date of the employee’s ira holder's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 question and answer c of the regulations provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit in like manner the kkk page of separate account’ rules are not available to beneficiaries of an estate with respect to the estate’s interest in an employee's plan or ira interest the relevant single life table for determining life expectancy is provided in sec_1_401_a_9_-9 question and answer of the regulations sec_1_408-8 of the regulations question and answer a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code therefore in response to your third ruling_request we conclude that taxpayers b c d and e may each receive minimum distributions required under sec_401 of the code from their respective beneficiary ira set up in the name of decedent l for each of b’s c’s d’s or e’s benefit over decedent l’s remaining life expectancy using the age of decedent l as of decedent l’s birthday in the calendar_year of decedent l’s death reduced by one for each subsequent calendar_year pursuant to sec_1_401_a_9_-5 of the regulations question and answer a and c with respect to your fourth ruling_request sec_408 of the code provides that in general amounts from an inherited ira cannot be rolled over into another ira revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another irs trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in sec_408 of the code and does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the beneficiary accomplishing such a post- death trustee-to-trustee transfer need not be the surviving_spouse of a deceased ira holder thus with respect to your fourth ruling_request we conclude that the transfer of each of taxpayers b’s c’s d’s or e’s respective one-quarter interests in decedent l’s interest in ira x to each above described beneficiary ira will not pursuant to revrul_78_406 constitute a taxable_distribution within the meaning of sec_408 of the code to taxpayers b c d or e and does not constitute a rollover as that term is used in sec_408 of the code this ruling letter is based on the assumption that ira x and the beneficiary ira created after the trustee to trustee transfer either have met are meeting or will meet the requirements of sec_408 of the code at all times relevant thereto page of pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto section k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact s re es wher lanes es sare ror ire employee_plans technical group ai wae kee or via fax at - please address all correspondence toe se t ep ra t2 sincerely ne mectbephe donzel littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce aie ate wark wks
